DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending and examined below. This action is in response to the claims filed 7/13/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tatourian (US 2020/0189583).

Regarding claims 1, 8, and 15, Tatourian discloses a lane motion randomization system for automated vehicles including a computer-implemented method to operate an autonomous driving vehicle (ADV), the method comprising (Abstract): 
generating a reference line to navigate the ADV from a start location to a destination location (¶26 – planned route corresponding to the recited reference line including the current location and the direction of travel corresponding to the recited start location to destination location); 
determining a lateral shift distance value to shift a lane center for the reference line, the lateral shift distance value being determined using a random number generation algorithm (¶28 - path planning may introduce a random offset from the center of the lane on which the vehicle is travelling); 
generating a shifted trajectory using the reference line based on the lateral shift distance value (¶28 and Fig. 2 – path planning utilizing randomized offset includes generating a shifted trajectory utilizing the planned route and the offset corresponding to the recited lateral shift distance value); and 
controlling the ADV based on the shifted trajectory to navigate the ADV (¶28 and Fig. 2 – element 206 corresponding to the recited controlling the ADV based on shifted trajectory).

Regarding claims 2, 9, and  16, Tatourian further discloses generating a routing request to request a route from the start location to the destination location (¶19 and ¶26-28 – planned route corresponding to the recited reference line including the current location and the direction of travel corresponding to the recited start location to destination location); and 
recording a timestamp representing a time of generating the routing request, wherein the lateral shift distance value is determined based on the timestamp of the routing request (¶19, and ¶26, ¶31-33 – time of day, time of road conditions, current time are all utilized to influence the route and offset value corresponding to the recited recording a timestamp wherein the lateral shift distance value is determined based on the timestamp of the routing request).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (US 2020/0189583), as applied to claims 2, 9, and 16 above, in view of He et al. (US 2021/0234683).

Regarding claims 3, 10, and 17, Tatourian further discloses hashing the timestamp of the routing request using a hash function … to determine the lateral shift distance value (¶30-31 - hashing the current time to determine ε represents the error value to introduce an offset from center); 
Tatourian does not disclose utilizing a hash map based on the hashed timestamp however He discloses a blockchain based map iterations processing system including distributing the hashed keys across a hash map (¶73-77 - Each key in the map is stored in the forest based on one or more hash values of the key that are computed using one or more hash functions. The combination of the hashed timestamps of Tatourian with the utilization of a hash map of He fully discloses the elements as claimed.).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hashed timestamps of Tatourian with the utilization of a hash map of He in order to develop a map iteration scheme to retrieve all the keys or values in an efficient manner (He - ¶3).

Regarding claims 4, 11, and 18, Tatourian further discloses the hashed timestamp (¶30-31 - hashing the current time); 
Tatourian does not disclose utilizing a hash map based on the hashed timestamp however He further discloses the distributing comprises applying a modulo operation to the hash value to distribute the hashed timestamp across the hash map (¶95 -  performing a modulo operation on the first hash value to generate a first modulo value and determining the one of the number of trees where the key is stored based on the first modulo value).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the hashed timestamps of Tatourian with the utilization of a hash map of He in order to develop a map iteration scheme to retrieve all the keys or values in an efficient manner (He - ¶3).

Regarding claims 5, 12, and 19, Tatourian further discloses a range of distance shift values (¶28 - offset may a random number within a range).
Tatourian does not disclose utilizing a hash map however He further discloses the hash map includes a predetermined number of slots, wherein each slot represents value in the range of values (¶90 - predetermined threshold of keys corresponding to the recited predetermined number of slots in a range of slots. The combination of the predetermined range of offsets of Tatourian with the hash map processing of He fully discloses the elements as claimed.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the predetermined range of offsets of Tatourian with the hash map processing of He in order to develop a map iteration scheme to retrieve all the keys or values in an efficient manner (He - ¶3).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (US 2020/0189583), as applied to claims 1, 8, and 15 above, in view of Shalev-Shwartz et al. (US 2018/0032082), herein “Shalev”

Regarding claims 6, 13, and 20, Tatourian further discloses the shifted trajectory is generated (¶28 and Fig. 2 – path planning utilizing randomized offset includes generating a shifted trajectory utilizing the planned route and the offset corresponding to the recited lateral shift distance value) but does not disclose utilizing a cost function in path planning.
However, Shalev discloses a machine learning navigational planning engine including trajectory planning based on a path planning objective function, wherein the path planning objective function includes a cost to adjust a trajectory with respect to a reference line (¶232 - assigning a weight to each of these costs may provide a single objective function for the trajectory planner).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the centerline offsetting system of Tatourian with the cost function objective of Shalev in order to plan a route based on higher weighted considerations such as smooth driving, or functional safety constraints (Shalev - ¶232).

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (US 2020/0189583), as applied to claims 1, 8, and 15 above, in view of Kutila et al. (US 2019/0294167)

Regarding claims 7, 14, and 21, Tatourian further discloses determining deviation from a centerline, but does not explicitly disclose utilization of offset from a left or right lane boundary however Kutila discloses a system for optimizing autonomous vehicle route planning including determining a first distance to left lane boundary from the reference line and a second distance to right lane boundary from the reference line, wherein the path planning objective function is constrained by the first and the second distances to keep the ADV a threshold distance from the left lane boundary and the right lane boundary (¶53-58 - optimal lane trajectory may also be calculated, which is a combination of lateral lane offset from lane centerline, rut offset from lane centerline, distance from left road edge of a route segment, distance from right road edge of a route segment, and compass heading including clearance value thresholds).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the centerline offset system of Tatourian with the trajectory optimization and clearance limits of Kutila in order to determine an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route (Kutila - ¶7).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cho et al. (US 2020/0310423) discloses a system for operating and planning an autonomous vehicle control including utilizing a hash function can map hash keys to the corresponding events or a few candidate events to reduce the required number of comparisons until finding the matching events (¶60).

Tsuda (US 2020/0319641) discloses an automated driving system including in-vehicle apparatus which is mounted in an automated driving vehicle traveling a road by automated driving, and which effects automated driving such that a vehicle position through which the automated driving vehicle travels deviates from a center in a transverse direction of the road by an offset value in the transverse direction of the road (¶16).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665